Name: Commission Regulation (EC) No 1832/96 of 23 September 1996 setting export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  tariff policy;  plant product;  international trade
 Date Published: nan

 24. 9 . 96 EN Official Journal of the European Communities No L 243/ 17 COMMISSION REGULATION (EC) No 1832/96 of 23 September 1996 setting export refunds on fruit and vegetables vary the refund on a given product depending on the destination of that product; Whereas economically significant exports can be made at the present time of tomatoes, lemons, oranges, apples, peaches and nectarines of classes 'extra', I and II of the common quality standards, table grapes of classes 'extra' and I, shelled almonds, hazelnuts and walnuts in shell ; Whereas the representative market rates as defined in Article 1 of Council Regulation (EEC) No 3813/92 (% as last amended by Regulation (EC) No 1 50/95 (6), are used to convert amounts in third country currencies and are the basis for determining the agricultural conversion rates of the Member States ' currencies; whereas rules for deter ­ mining and applying these conversion rates were set by Commission Regulation (EEC) No 1068/93 Q, as last amended by Regulation (EC) No 1482/96 (8); Whereas application of the rules mentioned above to the present and forecast market situation, in particular to fruit and vegetable prices in the Community and in interna ­ tional trade, leads to the refund rates set in the Annexes hereto; Whereas, pursuant to Article 26 (2) of Regulation (EEC) No 1035/72, the most efficient possible use should be made of the resources available without creating discrim ­ ination between traders; whereas, therefore, care should be taken not to disturb the trade flows previously induced by the refund arrangements; whereas, for these reasons and because of the seasonal nature of exports of fruit and vegetables, quotas should be fixed for each product; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in par ­ ticular Article 26 ( 11 ) thereof, Whereas Commission Regulation (EC) No 1488/95 (3), as last amended by Regulation (EC) No 2702/95 (4), sets implementing rules for export refunds on fruit and veget ­ ables; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 states that, to the extent necessary to permit economically significant exportation , the difference between prices in international trade of the products listed in that Article and their prices in the Community may be covered by export refunds; Whereas Article 26 (4) of Regulation (EEC) No 1035/72 states that refunds must be fixed with regard to the exist ­ ing situation and outlook for fruit and vegetable prices on the Community market and supply availability, on the one hand, and prices in international trade on the other hand; whereas account must also be taken of the costs indicated at (b) in that paragraph and of the economic aspect of the envisaged exports; Whereas refunds are, pursuant to Article 26 ( 1 ) of Regula ­ tion (EEC) No 1035/72, to be set with due regard to the limits resulting from agreements concluded in accordance with Article 228 of the Treaty; Whereas Article 26 (5) of Regulation (EEC) No 1035/72 states that prices on the Community market are to be determined taking account of those most favourable from the exportation standpoint; whereas international trade prices are to be determined and account taken of the prices indicated in the second subparagraph of that para ­ graph; Whereas the international trade situation or the special requirements of certain markets may make it necessary to HAS ADOPTED THIS REGULATION: Article 1 1 . The export refund rates and quantities eligible for refunds in the fruit and vegetables sector for licences with advance fixing of the refund shall be those set in Annex I hereto . (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 132, 16 . 6 . 1995, p. 8 . 0 OJ No L 145, 29 . 6. 1995, p. 68 . 0 OJ No L 387, 31 . 12 . 1992, p. 1 . (&lt;) OJ No L 22, 31 . 1 . 1995, p. 1 . f) OJ No L 108 , 1 . 5 . 1993, p. 106 . (8) OJ No L 188 , 27. 7. 1996, p. 22.(4) OJ No L 280, 23 . 11 . 1995, p . 30 . No L 243/ 18 lENI Official Journal of the European Communities 24. 9 . 96 The indicative rates and quantities for exports without advance fixing of the refund shall be those fixed in Annex II hereto . 2 . Quantities for which licences are issued in the context of food aid, as referred to in Article 14a of Commission Regulation (EEC) No 3719/88 (') laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products, shall not count against the eligible quantities referred to in paragraph 1 . Article 2 This Regulation shall enter into force on 24 September 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 September 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 331 , 2. 12. 1988 , p. 1 . 24. 9 . 96 TEN Official Journal of the European Communities No L 243/ 19 ANNEX I RATES AND QUANTITIES FOR LICENCES WITH ADVANCE FIXING OF THE REFUND Period 2 : applications from 24 . 9 . 1996 to 15 . 11 . 1996 Product Productcode (') Destination or destination group (2) Refund rate (ECU/net tonne) Scheduled quantity (tonnes) Tomatoes 0702 00 15 100 F 36,2 3 198 0702 00 20 100 0702 00 25 100 0702 00 30 100 0702 00 35 100 0702 00 40 100 0702 00 45 100 0702 00 50 100 Shelled almonds 0802 12 90 000 F 77f 286 Hazelnuts in shell 0802 21 00 000 F 91,0 137 Shelled hazelnuts 0802 22 00 000 F 175,6 1 160 Walnuts in shell 0802 31 00 000 F 112,9 138 Oranges 0805 10 01 200 A C 88,6 30 932 0805 10 05 200 0805 1 0 09 200 0805 10 11 200 0805 10 15 200 0805 10 19 200 0805 10 21 200 0805 10 25 200 0805 10 29 200 0805 10 31 200 0805 10 33 200 0805 10 35 200 0805 10 37 200 0805 10 38 200 0805 10 39 200 0805 10 42 200 0805 10 44 200 0805 10 46 200 0805 10 51 200 0805 10 55 200 0805 10 59 200 0805 10 61 200 0805 10 65 200 0805 10 69 200 Lemons 0805 30 20 100 F 108,7 5 079 0805 30 30 100 0805 30 40 100 Table grapes 0806 10 21 200 F 39,0 13 585 0806 10 29 200 0806 10 30 200 0806 10 40 200 0806 10 50 200 0806 10 61 200 0806 10 69 200 No L 243/20 EN Official Journal of the European Communities 24. 9 . 96 Product Productcode (') Destination or destination group (2) Period 2 : applications from 24. 9 . 1996 to 15 . 11 . 1996 Refund rate (ECU/net tonne) Scheduled quantity (tonnes) Apples 0808 10 51 910 0808 10 53 910 0808 10 59 910 0808 10 61 910 0808 10 63 910 0808 10 69 910 0808 10 71 910 0808 10 73 910 0808 10 79 910 0808 10 92 910 0808 10 94 910 0808 10 98 910 A B D 64,4 9 477 Peaches and nectarines 0809 30 11 100 0809 30 19 100 0809 30 21 100 0809 30 29 100 0809 30 31 100 0809 30 39 100 0809 30 41 100 0809 30 49 100 0809 30 51 100 0809 30 59 100 E 40,2 1 305 (') The full definitions of the eligible products can be found in the section on fruit and vegetables in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ). (2) The destination codes are defined as follows : A : Norway, Iceland, Greenland, Poland, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Armenia, Azerbaijan , Belarus, Georgia, Kazakh ­ stan, Kyrgyzstan, Moldova, Russia, Tajikistan , Turkmenistan, Uzbekistan, Ukraine , Bosnia-Herzegovina, Croatia, Slovenia, Former Yugoslav Republic of Macedonia, Malta . B: Faeroes, African countries and territories except South Africa, countries of the Arabian Peninsula (Saudi Arabia, Bahrain , Qatar, Oman, United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qaiwain, Ras al Khaimah, Fujairah), Kuwait, Yemen), Syria, Iran , Jordan , Bolivia , Brazil , Vene ­ zuela, Peru, Panama, Ecuador, Colombia . C: Switzerland, Czech Republic, Slovakia . D : Hong Kong, Singapore , Malaysia, Indonesia, Thailand, Taiwan, Papua New Guinea, Laos, Cambodia, Vietnam, Uruguay, Paraguay, Argentina, Mexico, Costa Rica . E : All destinations except Switzerland . F: All destinations . 24. 9 . 96 EN Official Journal of the European Communities No L 243/21 ANNEX II RATES AND QUANTITIES FOR LICENCES WITHOUT ADVANCE FIXING OF THE REFUND Period 2 Applications from 1 . 10 . 1996 to 24. 11 . 1996Product Productcode (') Destination or destination group (2) Indicative refund rate (ECU/net tonne) Indicative quantity (tonnes) Tomatoes 0702 00 15 100 F 36,2 3 198 0702 00 20 100 0702 00 25 100 0702 00 30 100 0702 00 35 100 0702 00 40 100 0702 00 45 100 0702 00 50 100 Shelled almonds 0802 12 90 000 F 77,9 286 Hazelnuts in shell 0802 21 00 000 F 91,0 137 Shelled hazelnuts 0802 22 00 000 F 175,6 1 160 Walnuts in shell 0802 31 00 000 F 112,9 138 Oranges 0805 10 01 200 AC 88,6 30 932 0805 10 05 200 0805 10 09 200 0805 10 11 200 0805 10 15 200 0805 10 19 200 0805 10 21 200 0805 10 25 200 0805 10 29 200 0805 10 31 200 0805 10 33 200 0805 10 35 200 0805 10 37 200 0805 10 38 200 0805 10 39 200 0805 10 42 200 0805 10 44 200 0805 10 46 200 0805 10 51 200 0805 10 55 200 0805 10 59 200 0805 10 61 200 0805 10 65 200 0805 10 69 200 Lemons 0805 30 20 100 F 108,7 5 079 0805 30 30 100 0805 30 40 100 Table grapes 0806 10 21 200 F 39,0 13 585 0806 10 29 200 0806 10 30 200 0806 10 40 200 0806 10 50 200 0806 10 61 200 0806 10 69 200 No L 243/22 EN Official Journal of the European Communities 24. 9 . 96 Product Productcode (') Destination or destination group (2) Indicative refund rate (ECU/net tonne) Period 2 Applications from 1 . 10 . 1996 to 24. 11 . 1996 Indicative quantity (tonnes) Apples 0808 10 51 910 0808 10 53 910 0808 10 59 910 0808 10 61 910 0808 10 63 910 0808 10 69 910 0808 10 71 910 0808 10 73 910 0808 10 79 910 0808 10 92 910 0808 10 94 910 0808 10 98 910 A B D 64,4 9 477 Peaches and nectarines 0809 30 11 100 0809 30 19 100 0809 30 21 100 0809 30 29 100 0809 30 31 100 0809 30 39 100 0809 30 41 100 0809 30 49 100 0809 30 51 100 0809 30 59 100 E 40,2 1 305 (') The full definitions of the eligible products can be found in the section on fruit and vegetables in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12 . 1987, p. 1 ). (2) The destination codes are defined as follows : A: Norway, Iceland, Greenland, Poland, Hungary, Romania, Bulgaria, Albania, Estonia, Latvia, Lithuania, Armenia, Azerbaijan, Belarus, Georgia, Kazakh ­ stan, Kyrgyzstan , Moldova, Russia, Tajikistan , Turkmenistan, Uzbekistan, Ukraine, Bosnia -Herzegovina, Croatia, Slovenia , Former Yugoslav Republic of Macedonia, Malta . B: Faeroes, African countries and territories except South Africa, countries of the Arabian Peninsula (Saudi Arabia, Bahrain, Qatar, Oman, United Arab Emirates (Abu Dhabi, Dubai, Sharjah , Ajman, Umm al Qaiwain, Ras al Khaimah, Fujairah), Kuwait, Yemen), Syria, Iran, Jordan, Bolivia, Brazil , Vene ­ zuela, Peru, Panama, Ecuador, Colombia . C: Switzerland, Czech Republic, Slovakia . D : Hong Kong, Singapore, Malaysia, Indonesia, Thailand, Taiwan , Papua New Guinea, Laos, Cambodia, Vietnam, Uruguay, Paraguay, Argentina, Mexico, Costa Rica . E: All destinations except Switzerland . F: All destinations.